        Case 1:19-cv-10344-AJN Document 14 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       


Henry Tucker,

                      Plaintiff,
                                                                   19-cv-10344 (AJN)
                –v–
                                                                       ORDER
Rebook International Ltd.,

                      Defendant.


ALISON J. NATHAN, District Judge:

      The parties shall file a status report by August 13, 2021.



      SO ORDERED.

Dated: July 29, 2021                      __________________________________
       New York, New York                          ALISON J. NATHAN
                                                 United States District Judge
